          Case 1:19-cv-01004-WIA Document 18 Filed 08/03/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 MARIA E. ROSARIO,                          )     CIVIL ACTION NO. 1:19-CV-1004
               Plaintiff                    )
                                            )
        v.                                  )
                                            )     (ARBUCKLE, M.J.)
 ANDREW SAUL,                               )
                     Defendant              )
                                       ORDER

        In accordance with the accompanying Memorandum, it is hereby ORDERED

that:

        (1)   The final decision of the Commissioner is VACATED.

        (2)   This case is REMANDED to the Commissioner to conduct a new
              administrative hearing pursuant to sentence four of 42 U.S.C. § 405(g).

        (3)   Final judgment is entered in favor of Maria Rosario.

        (4)   The Clerk of Court is DIRECTED to CLOSE this case.


Date: August 3, 2020                            BY THE COURT

                                                s/William I. Arbuckle
                                                William I. Arbuckle
                                                U.S. Magistrate Judge




                                        Page 1 of 1
